DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to preliminary amendment filed 04 August 2021, which is hereby entered.  Said preliminary amendment addresses issues outlined in attached interview summary.
Claims 1 – 6, 8 and 10 – 15 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Pellegrini (Reg. No. 40,766) on 12 August 2021.
Tile is amended as per MPEP 606.01.
The application has been amended as follows: 
Title
INFORMATION PROCESSING APPARATUS THAT MOVES FILE BASED ON FILE SIZE, FILE ACCESS INTERVAL TIME AND STORAGE POWER CONSUMPTION

Claims
5. (Currently Amended) The information processing apparatus according to claim 1, wherein 

14. (Currently Amended)  The information processing method according to claim 8, wherein 

Reasons for Allowance
Claim 1 recites, at least, moving file between disk device and magnetic tape device based on expression (T(D)≥{3600xPh(Tmove)+P(Tread)N(Tread)xUxU}/{(P(Dread)-P(Twait))xU}) that incorporates files size, file access interval time and power consumption of said disk device and said magnetic tape drive.  This subject matter is reflected in the following limitations of claim 1.
acquiring a measurement value obtained by measuring a power consumption amount of each of the primary storage and the secondary storage;
determining, based on a condition that determines a storage destination of the file to be stored in the hierarchical storage, whether or not to move a file between the primary 
and moving the file between the primary storage and the secondary storage in accordance with the condition, wherein the primary storage is a disk device, and the secondary storage is a magnetic tape device,
and the condition is given by a following expression: T(D)≥{3600xPh(Tmove)+P(Tread)N(Tread)xUxU}/{(P(Dread)-P(Twait))xU} 
where T(D) represent the access interval time, U represents the size, Ph(Tmove) represents a power consumption amount i) of a motor operation of an accessor in the magnetic tape device and ii) of locating a tape medium by a motor of a tape drive, P(Tread) represents power consumption required for reading a unit capacity by the magnetic tape device, V(Tread) represents a transfer velocity of the tape drive of the magnetic tape device, P(Dread) represents power consumption required for reading a unit data capacity by the disk device, and P(Twait) represents power consumption, per unit capacity, required for waiting of the magnetic tape device 
As noted in attached interview summary, Hasegawa (US 20160124678) teaches selecting file having oldest last access time and moving said file (from primary storage/HDD to secondary storage/tape) upon determining that size of said file does not exceed predetermined file size (see Hasegawa abstract, ¶[39]).  Chinnakkonda (US 20160224265) teaches migrating, based on migration triggers, data from first portion to second portion, wherein said migration triggers include determining power consumption of said first portion is greater that said second portion (see Chinnakkonda Fig. 4, ¶[49], ¶[51]).  Chinnakkonda is relied upon to modify Hasegawa such that said migration is also based on power consumption.  However, the combination of 
Claim 8 is method claim corresponding to apparatus claim 1 and is considered allowable for the same reasons as claim 1.
Claim 10 is system claim corresponding to apparatus claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1 or 10, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIE YEW/            Examiner, Art Unit 2139